UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13712 TECHE HOLDING COMPANY (Exact name of registrant as specified in its charter) Louisiana 72-128746 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1120 Jefferson Terrace Boulevard New Iberia, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(337) 365-0366 N/A Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: May 4, 2011. Class $.01 par value common stock Outstanding Shares 1 TECHE HOLDING COMPANY QUARTERLY REPORT ON FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Consolidated Balance Sheets as of March 31, 2011 and September30, 2010 3 Unaudited Consolidated Statements of Income for the three and six months ended March 31, 2011 and 2010 4 Unaudited Consolidated Statements of Cash Flows for the six months ended March 31, 2011 and 2010 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosure About Market Risk 32 Item 4 Controls and Procedures 32 PART II. OTHER INFORMATION 32 Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. [Reserved] 32 Item 5. Other Information 32 Item 6. Exhibits 33 Signatures 2 TECHE HOLDING COMPANY CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) March 31, September 30, 2010* ASSETS (unaudited) Cash and due from banks $ $ Interest-bearing deposits Securities available-for-sale at fair value Securities held-to-maturity—at amortized cost (estimated fair value of $60,022 and $61,711) Loans receivable—net of allowance for loan losses of $10,452 and $9,256 Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Real estate owned, net Prepaid expenses and other assets Goodwill Life insurance contracts Premises and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ $ Advances from Federal Home Loan Bank Advance payments by borrowers for taxes and insurance Accrued interest payable Accounts payable and other liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ EQUITY: Preferred stock, 5,000,000 shares authorized, none issued - - Common stock, $.01 par value, 10,000,000 shares authorized; 4,682,143 and 4,672,567 shares issued 47 47 Additional paid-in capital Retained earnings Unearned ESOP shares ) ) Treasury stock, 2,597,983 and 2,591,081 shares - at cost ) ) Accumulated other comprehensive loss on held-to-maturity securities ) ) Accumulated other comprehensive income on available for sale securities TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Unaudited Consolidated Financial Statements. *derived from audited financial statements 3 TECHE HOLDING COMPANY UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended Six Months Ended March 31, March 31, INTEREST INCOME: Interest and fees on loans $ Interest and dividends on investments Other interest income 54 TOTAL INTEREST INCOME INTEREST EXPENSE: Deposits Advances from Federal Home Loan Bank TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Total other-than temporary impairment losses Portion of impairment losses recognized in other comprehensive income Net impairment losses recognized in earnings Service charges and other Gain on sale of premises and equipment Gain on sale of loans 10 19 Gain on securities 8 8 67 Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE: Compensation and employee benefits Occupancy expense Marketing and professional FDIC premiums and assessments Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ See Notes to Unaudited Consolidated Financial Statements. 4 TECHE HOLDING COMPANY UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) For the Six Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Accretion of discount and amortization of premium on investments and mortgage-backed securities ) ) Provision for loan losses Provision for real estate owned - 20 Impairment of securities - Gain on sale of land ) - Gain on sale of OREO ) (2 ) Gain on sale of loans ) - Gain on sale of equity securities (8 ) ) Depreciation Excess tax benefits from share-based payment arrangements ) ) Stock-based compensation Change in accounts payable and other liabilities ) Change in life insurance contracts ) ) Change in prepaid expenses and other assets ) ) Change in accrued interest payable ) ) Other – net 88 ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of mortgage-backed securities available for sale and equity securities ) ) Purchase of securities held to maturity ) - Principal repayments and proceeds from sale of mortgage-backed securities available for sale Proceeds from sale of equity securities 58 Principal repayments of securities held to maturity Net loan originations ) Purchase of loans - ) Proceeds from sale of loan participations Redemption (Purchase) of FHLB Stock ) Proceeds from sale of land - Proceeds from sale of OREO Purchase of premises and equipment ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of ESOP loan Net increase in deposits Net decrease in FHLB advances ) ) Net decrease in advance payments by borrowers for taxes and insurance ) ) Dividends paid ) ) Excess tax benefits from share-based payment arrangements 31 36 Proceeds from exercise of stock options - 20 Purchase of common stock for treasury ) - Net cash provided (used) by financing activities ) NET INCREASE IN CASH CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental schedule of noncash investing activities: Transfer from loans to real estate owned $ $ Loans originated to finance/sell real estate owned 67 See Notes to Unaudited Consolidated Financial Statements. 5 TECHE HOLDING COMPANY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - PRINCIPLES OF CONSOLIDATION The consolidated financial statements as of March 31, 2011 and September 30, 2010 and for the three and six months ended March 31, 2011 and 2010, include the accounts of Teche Holding Company (the “Company”) and its subsidiary, Teche Federal Bank (the “Bank”). The Company’s business is conducted principally through the Bank. All significant inter-company accounts and transactions have been eliminated in consolidation. NOTE 2 - BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements were prepared in accordance with instructions for Form10-Q and, therefore, do not include all information necessary for a complete presentation of consolidated financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America. However, all adjustments, consisting of normal recurring accruals, which, in the opinion of management, are necessary for a fair presentation of the consolidated financial statements have been included. The results of operations for the three and six months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the entire fiscal year or any other period. These financial statements should be read in conjunction with the audited consolidated financial statements and the accompanying notes thereto included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2010. NOTE 3 - INCOME PER SHARE Basic and diluted net income per share is computed based on the weighted average number of shares outstanding during each period. Diluted net income per share reflects the potential dilution that could occur if stock options were exercised, resulting in the issuance of common stock that then shared in the net income of the Company. Following is a summary of the information used in the computation of basic and diluted income per common share for the three and six months ended March 31, 2011 and 2010 (in thousands). Three Months Ended Six Months Ended March 31, March 31, Weighted average number of common shares outstanding - used in computation of basic income per common share Effect of dilutive securities: Common stock equivalents 17 18 23 18 Weighted average number of common shares outstanding plus effect of dilutive securities - used in computation of diluted net income per common share 6 For the three and six months ended March 31, 2011 and 2010, net income for determining diluted earnings per share was equivalent to net income. Options to purchase shares that have been excluded from the determination of diluted earnings per share because they are antidilutive (the exercise price is higher thanthe current market price) amount to approximately 104,000 and 192,000 for the three and six months ended March 31, 2011 and 2010, respectively. NOTE 4 - COMPREHENSIVE INCOME Comprehensive income includes net income and other comprehensive income which includes unrealized gains and losses on securities.Following is a summary of the Company’s comprehensive income for the three and six months ended March 31, 2011 and 2010 (in thousands). For Three Months For Six Months Ended March 31, Ended March 31, Net income $ Reclassification of realized losses (gains), net oftax (5 ) - (5 ) ) Noncredit portion of OTTI losses on held-to-maturity securities, net of tax - - - ) Unrealized gains (losses), net of tax 57 38 26 ) Total comprehensive income $ NOTE 5 - NEW ACCOUNTING PRONOUNCEMENTS ASC (860) Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, will require more information about transfers of financial assets, including securitization transactions, and where companies have continuing exposure to the risks related to transferred financial assets. This guidance also eliminates the concept of a qualifying special-purpose entity, and changes the requirements for derecognizing financial assets and requires additional disclosures. ASC (860) was adopted by the Company on October 1, 2010.Earlier application was prohibited. The recognition and measurement provisions are being applied to transfers that occur on or after the effective date.The adoption of this standard did not have a material impact on the consolidated financial statements. ASU-Accounting Standards Update (2010-06)Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements (Jan 2010). This update provides amendments to Topic 820 that will provide more robust disclosures about (1) the different classes of assets and liabilities measured at fair value, (2) the valuation techniques and inputs used, (3) the activity in Level 3 fair value measurements, and (4) the transfers between Levels 1, 2, and 3.The update is effective for interim and annual reporting periods beginning after December 15, 2009 except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.The Company adopted the fair value disclosures guidance on January1, 2010, except for the gross presentation of the Level 3 rollforward information which is not 7 required to be adopted by the Company until October1, 2011.The adoption requires additional disclosure. ASU - Accounting Standards Update (2010-20), Receivables (Topic 310): Disclosure about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. The objective of this ASU is for an entity to provide disclosures that facilitate financial statement users’ evaluation of the following: (1) the nature of credit risk inherent in the entity’s portfolio of financing receivables; (2) how that risk is analyzed and assessed in arriving at the allowance for credit losses; and (3) the changes and reasons for those changes in the allowance for credit losses. To achieve these objectives, an entity should provide disclosures on a disaggregated basis on two defined levels: (1) portfolio segment; and (2) class of financing receivable. The ASU makes changes to existing disclosure requirements and includes additional disclosure requirements about financing receivables, including:(1) credit quality indicators of financing receivables at the end of the reporting period by class of financing receivables; (2) the aging of past due financing receivables at the end of the reporting period by class of financing receivables; and (3) the nature and extent of troubled debt restructurings that occurred during the period by class of financing receivables and their effect on the allowance for credit losses. ASU – Accounting Standards Update (2011-01), Receivables (Topic 310), Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20: Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit losses, delays the effective date of the disclosures to be concurrent with the effective date of the guidance for determining what constitutes a troubled debt restructuring, as presented in proposed ASU Receivables (Topic 310): Clarifications to Accounting for Troubled Debt Restructurings by Creditors. ASU – Accounting Standards Update (2011-02), Receivables (Topic 310), A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring, provides additional guidance to assist creditors in determining whether a restructuring of a receivable meets the criteria to be considered a troubled debt restructuring. This standard should be applied to the first period beginning after June 15, 2011 and should be applied retrospectively to the beginning of the annual period in the year of adoption.The Company does not anticipate the standard having a material impact on the consolidated financial statements. 8 NOTE 6 – FAIR VALUE MEASUREMENTS The Company utilizes fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures. Available for sale securities are recorded at fair value on a recurring basis. Additionally, from time to time, the Company may be required to record at fair value other assets on a nonrecurring basis, such as securities held-to-maturity, loans held for sale, loans held for investment and certain other assets. These nonrecurring fair value adjustments typically involve application of lower of cost or market accounting, other than temporary impairment accounting or impairments of individual assets. This is a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value as follows: Level 1- Observable inputs such as quoted prices in active markets; Level 2- Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3- Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. Following is a description of valuation methodologies used for assets recorded at fair value. Investment Securities Securities available for sale are valued at quoted market prices where available. If quoted market prices are not available, fair values are based on quoted market prices of comparable securities. Level 1 securities include those traded on an active exchange, such as the New York Stock Exchange, U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include mortgage-backed securities issued by government sponsored entities, municipal bonds. Securities classified as Level 3 include asset-backed securities in less liquid markets. Securities held to maturity are valued using discounted cash flow models that use assumptions about prepayment speeds, coupon default rates, discount rates and timing and other assumptions that may affect the amounts of cash flows. Loans The Company does not record loans at fair value on a recurring basis. However, from time to time, a loan is considered impaired and an allowance for loan losses is established. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. Once a loan is identified as individually impaired, management measures impairment in accordance with ASC (310), “Accounting by Creditors for Impairment of a Loan.” The fair value of impaired loans is estimated using one of several methods, including collateral value, market value of similar debt, enterprise value, liquidation value and discounted cash flows. Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceed the recorded investments in such loans. At March 31, 2011, substantially all of the impaired loans were evaluated based on the fair value of the collateral less estimated costs to sell.Impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy.When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the impaired loan as nonrecurring Level 2. When an appraised value is not available or management determines the fair value of the collateral is 9 further impaired below the appraised value and there is no observable market price, the Company records the impaired loan as nonrecurring Level 3. Other Real Estate Owned OREO, consisting of properties obtained through foreclosure or in satisfaction of loans, is reported at the lower of cost or fair value, determined on the basis of current appraisals, comparable sales, and other estimates of value obtained principally from independent sources, adjusted for estimated selling costs (Level2). At the time of foreclosure, any excess of the loan balance over the fair value of the real estate held as collateral is treated as a charge against the allowance for loan losses. Gains or losses on sale and generally any subsequent adjustments to the value are recorded as a component of OREO expense. 10 Fair Value Fair Value Hierarchy At March 31, 2011 Level 1 Level 2 Level 3 (In thousands) Assets valued on a recurring basis: Mortgage-backed securities: Government National Mortgage Assoc. $ $ - $ $ - Federal Home Loan Mortgage Corp. - - Federal National Mortgage Assoc. - CMOs: Government National Mortgage Assoc. - - Other equity securities - - Total AFS securities $ - Assets valued on a non-recurring basis: Impaired loans - - Total non-recurring $ $ - $ $ - Fair Value At September Fair Value Hierarchy 30, 2010 Level 1 Level 2 Level 3 (In thousands) Assets valued on a recurring basis: Mortgage-backed securities: Government National Mortgage Assoc. $ $ - $ $ - Federal Home Loan Mortgage Corp. - - Federal National Mortgage Assoc. - CMOs: Government National Mortgage Assoc. - - Marketable equity securities - - Total recurring $ - Assets valued on a non-recurring basis: CMOs:Private label $ $ - $ $ - Impaired loans - - Other real estate owned - - Total non-recurring $ $ - $ $ - The fair value of a financial instrument is the current amount that would be exchanged between willing parties, other than in a forced liquidation.Fair value is best determined based upon quoted market prices.However, in many instances, there are no quoted market prices for the Company’s various financial 11 instruments.In cases where quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques.Those techniques are significantly affected by the assumptions used, including the discount rate and estimates of future cash flows.Accordingly, the fair value estimates may not be realized in an immediate settlement of the instrument.ASC 825 excludes certain financial instruments and all non-financial instruments from its disclosure requirements.Accordingly, the aggregate fair value amounts presented may not necessarily represent the underlying fair value of the Company. The following methods and assumptions were used by the Company in estimating fair value disclosures for financial instruments: Cash - For those short-term instruments, the carrying amount is a reasonable estimate of fair value. Investment Securities – See discussion in the beginning of Note 6 on the valuation of fair value of investment securities.Investment securities’ fair value equals quoted market price, if available. If a quoted market price is not available, fair value is estimated using quoted market prices for similar securities. Loans - See discussion in the beginning of Note 6 on the valuation of fair value of impaired loans.The fair value of loans is estimated by discounting the future cash flows using the current rates at which similar loans would be made to borrowers for the same remaining maturities.No adjustment has been made for illiquidity in the market for loans as there is no active market for many of the Company’s loans on which to reasonably base this estimate. Federal Home Loan Bank Stock - Federal Home Loan Bank (FHLB) stock is recorded at cost and is periodically reviewed for impairment. No ready market exists for the FHLB stock.It has no quoted market value and is carried at cost.Cost approximates fair market value based upon the redemption requirements of the FHLB, and this investment is not considered impaired at March 31, 2011.The FHLB of Dallas is still redeeming stock. Bank Owned Life Insurance- The carrying amounts of bank owned life insurance contracts approximate fair value. Accrued Interest - The carrying amounts of accrued interest receivable and payable approximate fair value. Deposits - The fair value of demand deposits, savings accounts, and certain money market deposits is the amount payable on demand at the reporting date. The fair value of fixed-maturities certificates of deposit is estimated using the rates currently offered for deposits of similar remaining maturities. Advances from Federal Home Loan Bank - The fair value of advances is estimated using rates currently available for advances of similar remaining maturities. Commitments - The fair value of commitments to extend credit was not significant. 12 The estimated fair values of the Company’s financial instruments are as follows at March 31, 2011 and September 30, 2010: March 31, 2011 September 30, 2010 Carrying Estimated Carrying Estimated Amount Fair Value Amount Fair Value (In thousands) Financial assets: Cash and cash equivalents $ Investment securities FHLB stock Accrued interest receivable Life Insurance contracts Loans receivable, net Financial liabilities: Deposits Advance from Federal Home Loan Bank Accrued interest payable NOTE 7 – SECURITIES The amortized cost and estimated fair values of securities available-for-sale are as follows: March 31, 2011 Gross Gross Estimated Amortized Cost Unrealized Gains Unrealized Losses Fair Value (In thousands) Mortgage-backed securities: Government National Mortgage Assoc. $ $ 58 $ - $ Federal Home Loan Mortgage Corp. - Federal National Mortgage Assoc. ) ) CMOs: Government National Mortgage Assoc. - Other equity securities (2 ) Total $ $ $ ) $ 13 September 30, 2010 Gross Gross Estimated Amortized Cost Unrealized Gains Unrealized Losses Fair Value (In thousands) Mortgage-backed securities: Government National Mortgage Assoc. $ $ 59 $ - $ Federal Home Loan Mortgage Corp. - Federal National Mortgage Assoc. - - CMOs: Government National Mortgage Assoc. - Other equity securities 96 - Total $ $ $ - $ The amortized cost and estimated fair values of securities held-to-maturity are as follows: March 31, 2011 Gross Gross Estimated Amortized Cost Unrealized Gains Unrealized Losses Fair Value (In thousands) Investment securities: Time deposits other banks $ $ - $ - $ Mortgage-backed securities: Federal National Mortgage Assoc. - Federal Home Loan Mortgage Corp. - Private Label ) CMOs: Federal Home Loan Mortgage Corp. - (4 ) Federal National Mortgage Assoc. 32 (1 ) Private Label (4 ) Total $ $ $ ) $ 14 September 30, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value (In thousands) Investment securities: Federal Home Loan Bank $ $ 3 $ $ Time deposits other banks Mortgage-backed securities: Federal National Mortgage Assoc. Federal Home Loan Mortgage Corp. Private Label ) CMOs: Federal Home Loan Mortgage Corp. 2 Federal National Mortgage Assoc. 67 Private Label (8 ) Total $ $ $ ) $ Details concerning available-for-sale securities with unrealized losses as of March 31, 2011 are as follows: Securities with lossesunder 12 months Securities with lossesover 12 months Total (In thousands) Fair value Unrealized Fairvalue Unrealized Fairvalue Unrealized Available-for-sale Marketable equity securities $ 4 $ (2 ) $ - $ - $ 4 $ (2 ) Mortgage-backed securities: Federal National Mortgage Assoc. ) - - ) $ $ ) $ - $ - $ $ ) Details concerning held-to-maturity securities with unrealized losses as of March 31, 2011 are as follows: Securities with lossesunder 12 months Securities with lossesover 12 months Total (In thousands) Fair value Unrealized Fair value Unrealized Fair value Unrealized Held-to-maturity Investmentsecurities: Mortgage-backed securities: Private Label $ 46 $ (6 ) $ $ ) $ $ ) CMOs: Federal Home Loan Mortgage Corp. (4 ) - - (4 ) Federal National Mortgage Assoc. (1 ) - - (1 ) Private Label (4 ) 7 - (4 ) $ $ ) $ $ ) $ $ ) There were no available-for-sale securities with unrealized losses as of September 30, 2010. 15 Details concerning held-to-maturity securities with unrealized losses as of September 30, 2010 are as follows: Securities with losses under 12 months Securities with losses over 12 months Total (In thousands) Fair value Unrealized Fair value Unrealized Fair value Unrealized Held-to-maturity Investment securities: Private Label $ 53 $ ) $ $ ) $ $ ) CMOs: Private Label (6 ) 8 (2 ) (8 ) $ $ ) $ $ ) $ $ ) The Bank had a total of 34 securities classified as held-to-maturity in an unrealized loss position; with total gross unrealized losses of $207,000 as of March 31, 2011. Management of the Company has asserted that they have no intent to sell impaired securities and it is more likely than not that impaired securities will not be required to be sold. These unrealized losses generally result from changes in market interest rates and as a result of the disruption in the existing mortgage securities market due to illiquidity in certain sectors of that market.The unrealized losses associated with investment securities issued by government sponsored enterprises (GSE) are caused by changes in interest rates and are not considered credit related since the contractual cash flows of these investments are guaranteed by these agencies.GSE’s have access to additional capital and liquidity resources from the U.S. Treasury, which indicates that they will be able to honor their guarantees, related to the contractual cash flows of the MBS that they have issued.In the case of securities issued by the Government National Mortgage Association, the securities are fully guaranteed by the U.S. Government. The private label mortgage backed securities and CMOs are not backed by the full faith and credit of the U.S. Government.For each private label security, duration of the impairment, credit support and cash flows were assessed to determine whether the security was temporarily or other than temporarily impaired.Management evaluates the actual mortgage delinquencies, foreclosures, and real estate owned for each security, as well as future expected losses in the underlying mortgage collateral to determine if there is a high probability for expected losses and contractual shortfalls of interest or principal, which could warrant further recognition of impairment.Based upon such evaluation, it was determined that some securities have been other-than-temporarily impaired and a corresponding charge to earnings for credit related impairment was recognized with the non-credit related impairment recognized in other comprehensive income.There were no realized credit losses in the private label securities portfolio for the six months ended March 31, 2011.In the performance of cash flow analysis on private label securities, management determined that none of the impaired securities had non-credit losses that were required to be recognized in other comprehensive income for the six months ended March 31, 2011.All private label securities that have not been written down have been determined to have sufficient credit support and cash flows to recover the amortized cost of the related securities. 16 The amortized cost and estimated fair value of available-for-sale securities by contractual maturity at March 31, 2011, are shown below.Expected maturities may differ from contractual maturities because issuers may have the right to call or prepay obligations with or without call or prepayment penalties. (In thousands) Amortized Cost Fair Value Due within one year $ - $ - Due after one year but within five years - - Due after five years within ten years - - Due after ten years - - Total - - Mortgage-backed securities Equity securities Total $ $ The amortized cost and estimated fair value of held-to-maturity securities by contractual maturity at March 31, 2011, are shown below.Expected maturities may differ from contractual maturities because issuers may have the right to call or prepay obligations with or without call or prepayment penalties. (In thousands) Amortized Cost Fair Value Due within one year $ $ Due after one year but within five years Due after five years within ten years - - Due after ten years - - Total Mortgage-backed securities Total $ $ There were no impairment losses in the equity securities portfolio for the three and six months ended March 31, 2011.Management will continue to monitor the equity securities and make an impairment adjustment if deemed necessary based upon the prospects for recovery and the duration and severity of the unrealized losses. The following table presents a roll-forward of the amount of credit losses on the Bank’s investment securities recognized in earnings for the six months ended March 31, 2011 (in thousands). Beginning balance of credit losses $ Other-than-temporary impairment credit losses - Reduction for realized losses ) Ending balance of cumulative credit losses recognized in earnings $ The assumptions used to estimate credit related losses are based on estimates obtained from third parties and cash flow projections.The assumptions used to determine the cash flows were based on estimates of loss severity, credit default, and prepayment speeds developed from third party servicers’ reports. 17 NOTE 8-LOANS Loans Receivable Loans receivable are summarized as follows: Mar ‘11 %Total Sept‘10 %Total Commercial real estate loans $ % $ % Commercial non-real estate loans % % Commercial-construction loans % % Commercial-land % % Residential-construction loans % % Residential-real estate loans % % Consumer-Mobile home loans % % Consumer-other % % Total Loans % % Less: Allowance for loan losses $ Deferred loan fees Total Net Loans $ $ Commercial non-real estate loans declined $6.1 million mainly due to loan payoffs from one customer relationship totaling $4.1 million. Residential real estate loans increased $3.8 million mainly due to originations of 15 year term conforming one-to-four family mortgage loans.At March 31, 2011 approximately $263 million of loans receivable were pledged as collateral securing advances from the FHLB. CREDIT QUALITY OF LOANS AND ALLOWANCE FOR LOAN LOSSES Changes in the allowance for loan losses are as follows: Six Months Ended March31, (in 000’s) Beginning ALLL $ $ Provision for Loan Losses Recoveries 41 10 Charge-offs ) ) Ending ALLL $ $ The amount of nonaccrual loans at March 31, 2011 and September 30, 2010 was approximately $14.2 million and $14.1 million, respectively.The Company had total impaired loans of approximately $12.8 million and $10.5 million at March 31, 2011 and September 30, 2010, respectively.Specific reserves allocated to impaired loans totaled approximately $2.9 million and $2.1 million as of March 31, 2011 and September 30, 2010, respectively.Impaired loans totaling approximately $2.8 million and $2.0 million had no specific reserves allocated as of March 31, 2011 and September 30, 2010, respectively.Interest 18 recognized on impaired loans totaled $15,000 for the six months ended March 31, 2011, which included $3,000 recognized on the $7.1 million of impaired loans net of allowance for loan loss, which represents the portion of impaired loans with an allowance recorded at March 31, 2011.Interest recognized on impaired loans consists of accrued but uncollected interest on loans that are performing at this time.Two commercial loans totaling $1.5 million were classified as troubled debt restructurings due to a modification of terms allowing the customer to make interest only payments for an amount of time.One large commercial loan totaling $1.7 million was classified as a troubled debt restructuring due to an extension of maturity date and amount borrowed.One customer relationship with three residential real estate loans totaling $358,000 was modified by an extension of term, and reduction in interest rate to obtain a lower payment for the customer.The effect on net interest income of troubled debt restructurings is insignificant for the six months ended March 31, 2011. Allowance for Loan Losses and Recorded Investment in Loans for the six months ended March 31, 2011 The allowance for possible loan losses is a reserve established through a provision for possible loan losses charged to expense, which represents management’s best estimate of probable losses that have been incurred within the existing portfolio of loans.The allowance, in the judgment of management, is necessary to reserve for estimated loan losses and risks inherent in the loan portfolio.The methodology is based on historical loss experience by type of credit and internal risk grade, specific homogeneous risk pools and specific loss allocations, with adjustments for current events and conditions.The Company’s process for determining the appropriate level of the allowance for possible loan losses is designed to account for credit deterioration as it occurs.The provision for possible loan losses reflects loan quality trends, potential problem loans, and criticized loans and net charge-offs, among other factors.The provision for possible loan losses also reflects the totality of actions taken on all loans for a particular period.In other words, the amount of the provision reflects not only the necessary increases in the allowance for possible loan losses related to newly identified criticized loans, but it also reflects actions taken related to other loans including, among other things, any necessary increases or decreases in required allowances for specific loans or loan pools. The table below provides an allocation of the quarter-end allowance for possible loan losses by loan type; however, allocation of a portion of the allowance to one category of loans does not preclude its availability to absorb losses in other categories: 19 Real Estate (in thousands) Commercial-real estate Commercial-construction Commercial-Land Residential-construction Residential-real estate Commercial-non real estate Consumer-Mobile Homes Consumer-Other Total Allowance for loan losses: Beginning Balance 68 61 Charge-offs - - - 98 15 Recoveries - 33 - 2 6 41 Provision 60 8 32 75 67 Ending balance 69 Ending balance allocation: Individually evaluated for impairment 51 - Collectively evaluated for impairment $ $
